PER CURIAM.
Ricardo Pouza appeals an order denying his motion to correct miscalculation of county jail time. We remand for further proceedings.
Defendant-appellant Pouza filed his motion wherein he sought additional credit for time served in county jail. The trial court granted 658 days credit, but the defendant maintains that he is entitled to an additional twenty-one days.
The State concedes that in Miami-Dade County Circuit Court case number 89-42942, the defendant is correct. The trial court calculated credit for time served from November 23, 1989. However, the State concedes that the defendant’s incarceration on this particular case began November 2,1989.
The defendant claims that he was also in custody on Miami-Dade County Circuit Court case number 89-47408 beginning November 2, 1989. The sheriffs certificate states that he was taken into custody on that case on December 7, 1989. The defendant maintains that the certificate is incorrect and that he was in custody on both cases beginning November 2, 1989. On remand the court will need to be determine whether the defendant was in custody on both cases as of November 2, 1989, or only on case number 89-42942.
Reversed and remanded for further proceedings consistent herewith.